DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0287237 to de Bonfim Gripp et al. (herein after referred to as “Gripp”).

As to claim 1, Gripp discloses a system for detecting surface defects, comprising: 
a surface with a defect thereon (Fig. 1, element 110; paragraphs 68, 69, wherein inspected material corresponds to the surface with a defect thereon); 
a pattern facing the surface with regions of varying color or darkness (Fig. 1, elements 101, 102; paragraph 67, wherein the pattern of alternating white/light and black/dark lines corresponds to the pattern of varying color and/or darkness); 
a light source illuminating the surface (Fig. 1, element 100, wherein the light source illuminates the surface of the inspected material with the pattern); 
Fig. 1, element 120; Fig. 2 paragraph 69, 70, 73-74, wherein the image capturing device captures the pattern of light and dark fringes being reflected off the inspected material ); 
a processor identifying the defect in the reflection after separating the regions of varying color or darkness from the reflection (Fig. 1, element 200; Fig. 3A, paragraphs 71, 75-84, wherein the device comprises a microprocessor performing image processing to separate the regions of varying white/light and black/dark into fringes after which defect identification is ultimately performed); and 
an output device displaying a location of the defect on the surface (Fig. 1, element 200; paragraphs 81-82, wherein defect locations are overlaid on the original image as colored areas).  

As to claim 2, Gripp disclsoes the system according to claim 1, wherein the pattern comprises alternating regions of the varying color or darkness extending across the pattern (Fig. 1, elements 101, 102; paragraph 67, wherein the pattern of alternating white/light and black/dark lines corresponds to the pattern of varying color and/or darkness).  

As to claim 3, Gripp discloses the system according to claim 2, wherein the processor divides the reflection into a plurality of regions with each region extending across the reflection, the processor comparing portions within each region with each other to identify the defect in one of the regions after separating the alternating regions of varying color or darkness from the reflection (paragraphs 78-80, wherein after separating into fringes, the fringes are further divided into regions and portions of each region are compared against one another for the purpose of extracting features such as the statistics of curvature).  

As to claim 4, Gripp discloses the system according to claim 3, wherein the plurality of regions are oriented transversely to the alternating regions, the plurality of regions thereby screening out any remaining fraction of the alternating regions which passes through the separation of the alternating regions from the reflection (paragraphs 78-80, wherein the divided regions traverse the fringes and thus naturally screen/filter out the other fringes or alternating regions).

As to claim 5, Gripp discloses the system according to claim 1, wherein the processor divides the reflection into a plurality of regions with each region extending across the reflection, the processor comparing portions within each region with each other to identify the defect in one of the regions after separating the regions of varying color or darkness from the reflection (paragraphs 78-80, wherein after separating into fringes, the fringes are further divided into regions and portions of each region are compared against one another for the purpose of extracting features such as the statistics of curvature).

As to claim 6, Gripp discloses the system according to claim 5, wherein the location of the defect is displayed by the output device along an axis corresponding to the plurality of regions (Fig. 1, element 200; paragraphs 81-82, wherein defect locations are overlaid as colored areas along the same axis as the original image as thus the same axis as the plurality of regions).  

As to claim 7, Gripp discloses the system according to claim 5, wherein each of the regions comprise a line of pixels and the portions comprise pixels within each line (paragraphs 78-80, wherein regions comprises rows and lines of pixels and portions comprise pixels within lines of the regions).

As to claim 8, Gripp discloses the system according to claim 1, wherein the processor separates the reflection into a first matrix including the regions of varying color or darkness and a second matrix including the defect (Fig. 1, element 200; Fig. 3A, paragraphs 71, 75-84, wherein the original reflection image (i.e. first matrix of pixels) is preserved and separated from what ultimately results in the second matrix of defects that is overlaid on the original image output on the display). 

As to claim 9, Gripp discloses the system according to claim 8, wherein the first matrix and the second matrix each define values that when added together comprise a representation of the reflection (Fig. 1, element 200; Fig. 3A, paragraphs 71, 75-84, wherein the original reflection image (first matrix) and the second matrix of colored defect locations, when added together, comprises a representation of the reflection with defects highlighted).  

As to claim 10, Gripp discloses the system according to claim 9, wherein the values of the first matrix and the second matrix are values for corresponding pixels in the first matrix and the second matrix (Fig. 1, element 200; Fig. 3A, paragraphs 71, 75-84, wherein the original reflection image (first matrix) and the second matrix of colored defect locations comprise of pixel values).  

As to claim 11, Gripp discloses the system according to claim 8, wherein the processor optimizes the first matrix and the second matrix (paragraphs 81-84, wherein the original and defect images are optimized in scale to highlight the defective areas).  

As to claim 18, Gripp discloses the system according to claim 1, wherein the processor filters noise from the reflection before separating the regions of varying color or darkness from the reflection (Fig. 3A, element 303; paragraphs 75, wherein as part of the process of separating the regions of varying color or darkness the reflection image is subjected to binarization which corresponds to noise filtering).  

As to claim 19, Gripp discloses the system according to claim 1, wherein the pattern and the light source are emitted from a display screen (Fig. 1, elements 100, 101, 102; paragraph 67, wherein the pattern and light source are emitted from an OLED or LED display).  

As to claim 20, Gripp discloses the system according to claim 4, wherein the surface is painted and the defect is an anomaly in coverage of the paint (paragraphs 02, 04, 07, 34, 37).

Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/AARON W CARTER/            Primary Examiner, Art Unit 2665